Title: To James Madison from Charles Pinckney, 8 October 1804
From: Pinckney, Charles
To: Madison, James


Dear Sir
October 8: 1804 In Madrid
I wrote you yesterday that We are all surprised at a report which causes much sensation that there has been Blood drawn on the frontiers or in the territory in Dispute. I give no credit to the Report but as it comes Via France & has been published also in the English Gazettes many here do. Should any of our citizens have ventured under the authority of the act of Congress to enter that territory or act in any way to prove that they considered it as a part of the United States, from the temper of the Marquis de Yrujo’s & Governour Folch’s letters I should not be surprised if some serious misunderstanding has taken place & if there has no doubt I shall soon hear of it. Let what will happen however, be assured the only way to deal with this Government is to be firm & shew them You are determined to support your rights & they will give way immediately. I have found it succeed in the three important points on which alone I have found it necessary to be decisive with them. The first was on the restoration of the Deposit at Neworleans at which they hesitated with Mr Graham before my arrival from Italy a good deal, but upon my telling them the consequences of their wishing to take time to send out for information & stating to them the decision of our Government & their Determination to have it opened immediately they yielded at once. The second was their refusal to ratify the late Convention except upon the degrading & humiliating conditions they proposed & which certainly nothing but the very decisive measures I was obliged to take with them would have made them ratify, as You must know before this & the third is in the manner I remonstrated against their armaments at Ferrol for the purpose of sending out troops to Florida which armaments are now discontinued. Whatever may be the state of things with you I think the conduct I have pursued here has laid the foundation of permanent peace on those principles on which alone We ought ever to make it—it has made them see their true situation as it respects us & in so strong a point of View that be assured whatever their Minister or Officers there may say Spain will now be disposed to keep peace with us. Her situation at present is very distressing. She is attacked by Pestilence & famine & France drains her of every farthing she can scrape together—such is the want of Bread & the prices of the Necessaries of Life of every kind in Madrid that were I to detail the Expences of living here it would appear incredible. In this state she cannot think of War & must submit to our just demands. At Malaga Cadiz & Alicante the Yellow fever rages with great Violence. I am very anxious to hear from You which I trust I shall soon & with my affectionate respects to the President & our friends at Washington I remain With regard Dear sir always Your’s Truly—
Charles Pinckney
Be so good as to have my letters put in the Post office as I requested for Charleston.
